DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-15 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-9 and 11-19 in the reply filed on January 11, 2022 is acknowledged.  Claims 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 has been considered by the examiner.  

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites “The filtering device as claimed in claim 5” in the preamble which appears to be a misspelling of “The filtering device as claimed in claim 15”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN204009357U, all citations from the English translated document as attached, hereinafter “Wang”).
In regard to claim 1, Wang discloses a liquid circulation system for a photoelectric display screen development processing stage (see page 1, Abstract; Fig.1 of the original Chinese document).  
Wang discloses the liquid circulation system (i.e., a bubble filtering device for filtering a solution) comprises (see page 1, Abstract; Fig.1 of the original Chinese document) a bubble-removing device for recycling sprayed development liquid and removing bubbles produced during recycling, wherein the bubble-removing device comprises:  
- a stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1), wherein the three layers of porous filter plates (43, Fig. 1) (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body (4, Fig. 1).  The stage­by-stage filter mechanism comprises a rotatable central pipe (41, Fig. 1) arranged at the center of the cylinder body (4, Fig. 1) and externally connected to a drive electric motor, a 
- a cylinder body (4, Fig. 1) (which meets the recited reaction kettle) wherein the cylinder body (4, Fig. 1) comprises a flow return port which is in communication with a spraying chamber (3, Fig. 1); and 
- an auxiliary brush (42, Fig.1) (which meets the recited stirring mechanism) fixedly connected on the central pipe 41, Fig. 1 and used for bursting bubbles and wearing down and dispersing impurities in a chemical liquid flowing back. 
The bubble filter comprises a porous filter plate (43, Fig. 1) which is provided with pores and arranged along an axial direction of the central pipe (41, Fig. 1), the porous filter plate (43, Fig. 1) is located below the auxiliary brush (42, Fig. 1) and comes into contact with the auxiliary brush (42, Fig. 1). The radius of the described perforate on top-down described porous filter plate reduces step by step(page 1, claim 4), and the radius of described perforate is 2-5mm (page 2, middle position) which meets the recited limitation “filter fineness of the second bubble filtering system is higher than filter fineness of the first bubble filtering system”.

In regard to claims 2 and 3, Wang discloses that, in the Fig. 1, the first bubble filtering system includes passages configured for conveying the solution to the stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1) which comprises the first filtering member and the second filtering member thereby filtering the bubbles in the solution being larger than the first diameter and the second diameter (see the descriptions in pages 2-3 about bubble removing in the stage-by-stage filter mechanism).

Wang discloses a liquid circulation system for a photoelectric display screen development processing stage (see page 1, Abstract; Fig.1 of the original Chinese document).  
Wang discloses the liquid circulation system (i.e., a bubble filtering device for filtering a solution) comprises (see page 1, Abstract; Fig.1 of the original Chinese document) a bubble-removing device for recycling sprayed development liquid and removing bubbles produced during recycling, wherein the bubble-removing device comprises:  
- a stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1), wherein the three layers of porous filter plates (43, Fig. 1) (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body (4, Fig. 1).  The stage­by-stage filter mechanism comprises a rotatable central pipe (41, Fig. 1) arranged at the center of the cylinder body (4, Fig. 1) and externally connected to a drive electric motor, a bubble filter fixedly connected to an inner wall of the cylinder body (4, Fig. 1) and separated from the central pipe (41, Fig. 1);
- a cylinder body (4, Fig. 1) wherein the cylinder body (4, Fig. 1) comprises a flow return port which is in communication with a spraying chamber (3, Fig. 1); and 
- an auxiliary brush (42, Fig.1) fixedly connected on the central pipe 41, Fig. 1 and used for bursting bubbles and wearing down and dispersing impurities in a chemical liquid flowing back. 
The bubble filter comprises a porous filter plate (43, Fig. 1) which is provided with pores and arranged along an axial direction of the central pipe (41, Fig. 1), the porous filter plate (43, Fig. 1) is located below the auxiliary brush (42, Fig. 1) and comes into contact with the auxiliary 

In regard to claims 12 and 13, Wang discloses that, in the Fig. 1, the first bubble filtering system includes passages configured for conveying the solution to the stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1) which comprises the first filtering member and the second filtering member thereby filtering the bubbles in the solution being larger than the first diameter and the second diameter (see the descriptions in pages 2-3 about bubble removing in the stage-by-stage filter mechanism).

Wang discloses every limitation recited in claims 1-3 and 11-13.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN204009357U).
In regard to claims 5, 7 and 8, Wang does not explicitly disclose the filtering device further comprising a gel filtering system for filtering a gel in the solution, wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes.
However, it is noted that Wang discloses a stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1), wherein the three layers of porous filter plates (43, Fig. 1) (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body (4, Fig. 1).  The bubble filter comprises a porous filter plate (43, Fig. 1) which is provided with pores and arranged along an axial direction of the central pipe (41, Fig. 1), the porous filter plate (43, Fig. 1) is located below the auxiliary brush (42, Fig. 1) and comes into contact with the auxiliary brush (42, Fig. 1). The radius of the described perforate on top-down described porous filter plate reduces step by step (page 1, claim 4), and the radius of described perforate is 2-5 mm (page 2, middle position).
Therefore, in light of teachings from Wang, in its entirety, the filtering of a gel in the solution using the stage-by-stage filter mechanism comprising a porous filter plate (43, Fig. 1) is considered obvious consequence of installing the porous filter plate (43, Fig. 1) inside the bubble-removing device, and one skilled in the art would have reasonably expected the removal 

In regard to claims 15, 17 and 18, Wang does not explicitly disclose the filtering device further comprising a gel filtering system for filtering a gel in the solution, wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes.
However, it is noted that Wang discloses a stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1), wherein the three layers of porous filter plates (43, Fig. 1) (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body (4, Fig. 1).  The bubble filter comprises a porous filter plate (43, Fig. 1) which is provided with pores and arranged along an axial direction of the central pipe (41, Fig. 1), the porous filter plate (43, Fig. 1) is located below the auxiliary brush (42, Fig. 1) and comes into contact with the auxiliary brush (42, Fig. 1). The radius of the described perforate on top-down described porous filter plate reduces step by step (page 1, claim 4), and the radius of described perforate is 2-5 mm (page 2, middle position).
Therefore, in light of teachings from Wang, in its entirety, the filtering of a gel in the solution using the stage-by-stage filter mechanism comprising a porous filter plate (43, Fig. 1) is . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and as evidenced by Xu et al. (CN1492261A, hereinafter “Xu”).
Though Wang does not explicitly disclose the solution is a polyimide solution, however, it is known in the art that the polyimide solution is used in the photoelectric display screen development processing stage as evidenced by Xu (pages 1-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, and as evidenced by Xu et al. (CN1492261A, hereinafter “Xu”).
Though Wang does not explicitly disclose the solution is a polyimide solution, however, it is known in the art that the polyimide solution is used in the photoelectric display screen development processing stage as evidenced by Xu (pages 1-2).

Claim Objections
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 6, and/or claim 9 AND claim 5 into an independent claim 1 as exemplified below.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 16, and/or claim 19 AND claim 15 into an independent claim 11 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 6 and 9 (and claims 16 and 19).  The concept of a filtering device for filtering a solution, comprising:
a bubble filtering system configured for filtrating bubbles in the solution, the bubble filtering system comprises:
a first bubble filtering system configured for performing a first bubble filtration in the solution; 
a second bubble filtering system configured for performing a second bubble filtration in the solution; 
a stirring member configured for stirring the solution to release a part of the bubbles in the solution; and 

wherein filter fineness of the second bubble filtering system is higher than filter fineness of the first bubble filtering system,
wherein the filtering device further comprising a gel filtering system for filtering a gel in the solution,
wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes, and
wherein material of the filter body includes aluminum oxide, or
wherein a diameter of the filter through holes is not smaller than 1µ m and not greater than 100 µm, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a filtering device for filtering bubbles from a solution and the filtering device further comprising a gel filtering system for filtering a gel in the solution, wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes, and wherein material of the filter body includes aluminum oxide, or wherein a diameter of the filter through holes is not smaller than 1 µm and not greater than 100 µm, as recited in claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772